 1   OGLETREE, DEAKINS, NASH, SMOAK, &
     STEWART, PC.
 2
     Molly M. Rezac, Nev. Bar No. 7435
 3   50 West Liberty Street, Suite 920
     Reno, Nevada 89501
 4   Tel. (775) 440-2372
     Fax. (775) 440-2376
 5   molly.rezac@ogletreedeakins.com

 6   DLA PIPER LLP
     Mary C. Dollarhide, admitted pro hac vice
 7   4365 Executive Drive, Suite 1100
     San Diego, CA 82121
 8   Tel, (858) 677-1429
     Fax.
 9   Mary.dollarhide@us.dlapiper.com

10   Attorneys for Defendant The Venetian Casino Resort, LLC
11                               UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13   MUSTAFA YOUSIF and SHARONE WALKER )                     CASE NO. 2:16-cv-02941-RFB-NJK
     on behalf of themselves and all others similarly )
14   situated,                                        )      STIPULATION AND [PROPOSED]
                                                      )      ORDER TO STAY ACTION PENDING
15                              Plaintiffs,           )      MEDIATION
16                                                    )
             v.                                                            Second Request
                                                      )
17   THE VENETIAN CASINO RESORT, LLC;                 )
     LAS VEGAS SANDS, CORP and DOES 1                 )
18   through 50, inclusive,                           )
                                                      )
19                              Defendants.           )
                                                      )
20

21          Pursuant to Local Rules (“LR”) IA 6-2 and LR 7-1, Plaintiffs MUSTAFA YOUSIF and
22   SHARONE WALKER (“Plaintiffs”), by and through their counsel of record THIERMAN BUCK,
23   LLP, and Defendant THE VENETIAN CASINO RESORT, LLC (“Defendant”), by and through its
24   counsel of record DLA PIPER, LLC, and OGLETREE, DEAKINS, NASH, SMOAK, &
25   STEWART, P.C., hereby request and stipulate to stay the entire action, including but not limited to
26   the class certification briefing and hearing date, in the above captioned matter pending mediation.
27          The purpose of the Stay is to promote judicial economy and allow this court to more
28   effectively control the disposition of the cases on its docket with economy of time and effort for

                                               1
               STIPULATION AND [PROPOSED] ORDER TO STAY ACTION PENDING MEDIATION
 1   itself, for counsel, and the litigants. See Landis v. N. Am. Co., 299 U.S. 248, 254 (U.S. 1936) (“[T]he

 2   power to stay proceedings is incidental to the power inherent in every court to control the disposition

 3   of the causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”);

 4   Pate v. DePay Orthopedics, Inc., 2012 WL 3532780, at * 2 (D. Nev. Aug. 14, 2012) (“A trial court

 5   may, with propriety, find it is efficient for its own docket and the fairest course for the parties to

 6   enter a stay of an action before it, pending resolution of independent proceedings which bear upon

 7   the case.”), citing Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979).

 8           The Parties attended mediation on November 21, 2019, but were unable to reach a settlement

 9   agreement on that date. However, the Parties have agreed to attend a second mediation currently

10   scheduled for February 28, 2020 in an attempt to resolve all remaining claims in the action. Pending

11   the outcome of the Parties’ attempt to achieve a resolution of all remaining claims, the Parties will

12   provide a Status Report to the Court no later than fifteen (15) days following the mediation setting

13   forth the following dates:

14           1) Should the Parties reach a settlement, the Parties will set forth a proposed briefing

15   schedule for Settlement approval.

16           2) Should the Parties be unsuccessful at resolving all claims, the Parties shall set forth a

17   proposed briefing schedule to address (1) Plaintiffs’ Motion for a Protective Order [DKT. #134 ]

18   and (2) Plaintiffs’ Motion for Class Certification Under Rule 23 of the Federal Rules of Civil

19   Procedure [DKT. # 126].

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                2
                STIPULATION AND [PROPOSED] ORDER TO STAY ACTION PENDING MEDIATION
 1          This Stipulation is made in good faith and not for the purposes of undue burden or delay.

 2   IT IS SO STIPULATED:

 3
      Dated this 26th day of November 2019             Dated this 26th November 2019
 4    THIERMAN BUCK, LLP                               OGLETREE, DEAKINS, NASH, SMOAK, &
                                                       STEWART, P.C.
 5
      /s/ Leah L. Jones                                /s/ Molly M. Rezac
 6
      Mark R. Thierman, Esq., Bar No. 8285             Molly M. Rezac, Nev. Bar No. 7435
 7    Joshua D. Buck, Esq., Bar No. 12187              50 West Liberty Street, Suite 920
      Leah L. Jones, Esq., Bar No. .13161              Reno, Nevada 89501
 8    7287 Lakeside Drive
      Reno, Nevada 89511                               /s/ Mary C. Dollarhide
 9                                                     Mary C. Dollarhide, admitted pro hac vice
      Attorneys for Plaintiffs                         4365 Executive Drive, Suite 1100
10                                                     San Diego, CA 82121
11
                                                       Attorneys for Defendant
12
                                                 ORDER
13
            IT IS HEREBY ORDERED that the Parties’ Stipulation and Order to stay action in the
14
     above captioned matter is granted.
15
            IT IS FURTHER ORDERED that the Parties will submit a Joint Status Report no later
16
     than 15 days following the Parties’ mediation to inform the Court if the Parties have come to an
17
     early resolution.
18
            IT IS SO ORDERED:                 ________________________________
19
                                              RICHARD F. BOULWARE, II
20                                            UNITED STATES DISTRICT JUDGE
                                                ______________________________________
21                                             DATED thisSTATES
                                                          27th dayDISTRICT
                                                                  of November, 2019. JUDGE
                                                UNITED                     COURT
22
                                                 DATED:                                , 2019.
23

24

25

26

27

28

                                                3
                STIPULATION AND [PROPOSED] ORDER TO STAY ACTION PENDING MEDIATION
